Fourth Court of Appeals
                                San Antonio, Texas
                                     January 14, 2019

                                   No. 04-18-00402-CV

                IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2013PC0369
                       The Honorable Tom Rickhoff, Judge Presiding


                                      ORDER


       The Cross-Appellee Leah Raynes’ Motion to Extend Time to File Response Brief is
hereby GRANTED. Time is extended to February 11, 2019.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court